Title: To Thomas Jefferson from Isaac Cox Barnet, 20 February 1806
From: Barnet, Isaac Cox
To: Jefferson, Thomas


                        
                            Sir
                     
                            Paris February 20th. 1806.
                        
                        Mr. de Salemberi having requested me to forward the enclosed Letter under my cover, I beg leave to seize the
                            occasion to draw towards me for a moment the eye of the man on whose good opinion my happiness so materially depends. Not
                            Sir, merely as the Magistrate upon whose pleasure my political existence as an officer rests, for I feel confident that
                            this existence will be prolonged in proportion as the duties of the Situation in which I shall be placed are properly
                            fulfilled—But as the common friend of his fellow Citizens—as the zealous advocate of those principles which alone
                            animate and call forth industry. In a word, as the Patriarch and unshaken supporter of the rights and liberties of man, I
                            pray you to accept the expression of my love and admiration.
                        I have not the talents or I would attempt the repetition of what so many have Said already, and paint in
                            their true colours the obligations of my country to the administration of Mr. Jefferson. but, to the truly patriotic mind—panegyric is of little consequence, the conviction of its own honesty and the contemplation of the good it has done are
                            its best rewards.
                        To be brief, but not to conclude this Letter without acting the common part of man—that of Speaking directly
                            or indirectly of myself, Suffer me to express my hope of some legislative or diplomatic aid to promote Still farther our
                            Commercial and civil interests as connected with the Agency of Consuls—not that I would claim certain priveleges as the
                            Consuls if some European countries do, but only a better definition of the powers and duties delegated to those exercising
                            that trust under the Constitution & Laws of the United States. I will presume too—to say that my worthy colleague’s
                                in the margin: “Mr. Skipwith” experience here shews that it
                            would be attended with more than one advantage were the Consulate at Paris under some special regulations.
                        I am waiting uncertain whether the will of the President will leave me in my present Situation or in the
                            Consulate at Havre. but be assured, Sir, however you Shall think proper officially to dispose of me, you will find no one
                            more proud of your confidence—more zealous in his charge or more profoundly and respectfully attached.
                        
                            I. Cox Barnet
                     
                        
                    